STONE, Judge,
concurring specially.
I concur specially to note that in my judgment, a record of prior misdemeanors alone should not be permitted to serve as a basis for deviating from the sentencing guidelines on the grounds of an escalating pattern of criminal conduct. However, I acknowledge that we have previously recognized, albeit indirectly, that the commission of a single felony following a misdemeanor record may furnish sufficient basis for finding a pattern of increasingly serious activity. See Darrisaw v. State, 642 So.2d 615 (Fla. 4th DCA 1994), rev. granted, 650 So.2d 991 (Fla.1995).